                 Case 1:19-cv-04210-TWT-AJB Document 2 Filed 09/19/19 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the




 bdtr6                      ~ttke
                            Plaintiff(s)
                                V.                                       Civil Action No.       ~~             — L'A
                                                                                                     CY    /


go-yYew 1/van                            ~t v c, r    a

                            Defendant(s)


                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                                              r,




                        "
                                b'   .   ^yrlp~,
                        ,
                       6)
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                      Q     .191 14a
                                                                                       1
                                                                            rwax.-wWrAl~~



Date:        SEP 1 9 2019                                                           --Abnv                 --O~-
                                                                                     Signature of Clerk or Deputy Clerk
                  Case 1:19-cv-04210-TWT-AJB Document 2 Filed 09/19/19 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. A 4 (1))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                 and mailed a copy to the individual's last known address; or

           17) I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           173 I returned the summons unexecuted because                                                                             ; or

           0 Other (specify):




           My fees are $                           for travel and $                   for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
